DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The terms “or” and “one or more of” are interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the beam guide of the energy beam" in line 2 of claim 36.  There is insufficient antecedent basis for the term “beam guide” in the claim. Claim 37 is rejected by virtue of its dependency on claim 3.
	Furthermore the limitation “output coupling mirror, which is arranged in the beam guide of the energy beam to the beam deflecting device for uncoupling radiation which is reflected back into the 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 23-24, 26, 28-35, 38-40, 42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAVOE (WO 2009108543 A2).
	Regarding claim 23, Davoe teaches a method for determining at least one beam datum in a system for the additive manufacturing of components by layered solidification of a construction material with an energy beam, a beam deflecting device, a processing plane and a layer applicator, comprising the following steps:
	a) Positioning a beam barrier (slow shutter 211) in the beam path between the beam deflecting device (optical scanning module 110) and at least one selected processing coordinate in the processing plane (Figure 12 Paragraphs 143-144; slow shutter 211 placed near end of optical system 11, such as after optical scanning module 110),
	Paragraph 144 teaches that when slow shutter 211 is closed, it redirects the beam 26 from irradiating resin 22.
	b) Positioning a beam sampling module (slow shutter 211 and power meter 212) in the beam path between the beam deflecting device (optical scanning module 110) and the selected processing coordinate in the processing plane (Figure 1; interface 24 between substrate 20 and resin 22),
	Paragraph 143 teaches that slow shutter 211 placed near end of optical system 11, such as after optical scanning module 110 and thus between the optical scanning module 110 and the interface 24 between substrate 20 and resin 22.
	c) Aligning the beam deflecting device (optical scanning module 110) with the selected processing coordinate,
	Paragraphs 70 and 106 teach that optical scanning module 110 contains subsystems capable of modifying the position of beam 26. Optical scanning module 110 directs beam 26 toward image plane 14 and focuses radiation onto image plane 14 with substantially submicron precision.
	Paragraphs 109 and 110 teach that the optical scanning module is configured to pivot a collimated beam so as to achieve x-axis and y-axis position of the beam 26
	d) Turning on the beam for a limited period of time,
	Paragraph 63 teaches that the laser is used to initiate a full cure of the resin. Although not directly stated, it would be logical to turn off the laser after a full cure has been completed to save power usage, especially if no further curing is needed.
	e) Directing at least a portion of the beam (beam 26) aligned by the beam deflecting device (optical scanning module 110) in the direction of the selected processing coordinate to a measuring device (power meter 212) with a radiation detector (Paragraph 144),
	Slow shutter 211 deflects the entire beam to power meter 212 which measures power.
f) Determining at least one beam datum by means of the measuring device (Paragraph 144; power meter 212),
Power meter 212 measures the power of beam 26.
- wherein the beam barrier (slow shutter 211) and the beam sampling module (power meter 212) are positioned at a distance from the working plane (interface 24 between substrate 20 and resin 22), and
Slow shutter 211 and power meter 212 are both part of optical system 161. As can be seen in Figure 1, the (analogous) optical system (11) is positioned at a distance from interface 24.
- wherein the procedure steps a) to f) are carried out during a production process of the component in a period of time before or after the solidification of a single layer of the component.


Regarding claim 24, Davoe teaches the method according to claim 23, wherein:
at least one beam datum, which is determined by means of the measuring device (power meter 212), or a value derived therefrom is transmitted to a process control unit (Paragraph 145; control module 215).

Regarding claim 26, Davoe teaches the method according to claim 23, wherein:
the beam sampling module (Figure 16; calibration module 210) is placed in a position corresponding to the selected processing coordinate
Davoe teaches that the slow shutter 211 and power meter 212 are both contained within a calibration module 210. This calibration module further comprises the control module 215 as well as chuck mounted power meter 213 and chuck mounted PSD 214 (Paragraph 142 and Figure 16). The beam sampling module can, in another interpretation, be satisfied by calibration module 210.
Paragraph 150 teaches that the PSD 214, which is part of calibration module 210, detects the position of beam 26 and outputs a location signal including two coordinate values (x-axis coordinate and y-axis coordinate) which correspond with the selected processing coordinate.
and the corresponding position in at least one of the coordinate axes x or y spanning the processing plane matches the selected processing coordinate.
For the PSD 214 to receive the beam 26 and for appropriate calibration, at least a portion of the PSD 214’s corresponding position must be equal to the x and y coordinate of the selected processing 

Regarding claim 28, Davoe teaches the method according to claim 23, wherein:
the beam deflecting device (optical scanning module 110) is sequentially aligned with a number of different selected processing coordinates in the processing plane (interface 24 between substrate 20 and resin 22) and at each of the selected processing coordinates at least one beam datum is recorded.
Paragraph 150 teaches a process of calibrating coordinate values between PSD 214 and galvanometers 50,52 (which are part of optical scanning module 110). This process is be repeated for a plurality of coordinate values measured by PSD 213 to produce a more accurate calibration. The positions of galvanometers 50,52 of optical scanning module 110 correspond to the x-axis and y-axis coordinate of the beam on the interface 24 (Paragraph 115) and so the positions of the galvanometers would be aligned with different locations of PSD 214 to measure the plurality of coordinate values.

Regarding claim 29, Davoe teaches the method according to claim 28, wherein:
the determined beam data is used to calibrate the beam deflecting device (Paragraph 150; optical scanning module 110).
PSD214 may calibrate first and second galvanometers 50,52 (which are both parts of optical scanning module 110).

Regarding claim 30, Davoe teaches the method according to claim 28, wherein:
the beam data is recorded for a number of different selected processing coordinates essentially during a single layer application operation.

Paragraph 151 teaches that the position calibration routines (which use the power data received from the power meter) may be repeated at times between manufacture of articles (or between manufacture of layers).
Thus, the process being repeated for a plurality of coordinate values occurs during each layer application operation.

Regarding claim 31, Davoe teaches the method according to claim 23, wherein the determination of at least one beam datum comprises the determination of one or more of the following parameters:
beam power (Paragraph 144; power meter 212), beam energy, beam intensity, beam diameter, beam position on the processing plane, deviation of the beam position from the selected coordinate, axial focus position, axial focus position deviation from the processing plane, beam deflection speed.
See claim interpretation above for “one or more of”.
Power meter 212 measures the power of beam 26.

Regarding claim 32, Davoe teaches the use of the method according to claim 23 in an additive manufacturing process of a component by layered solidification of a construction material, wherein
beam data is recorded either before each application of a single layer or at least regularly after applying a number of layers before the next number of layers are applied.
See claim interpretation above for “either”.


Regarding claim 33, Davoe teaches a device for determining at least one beam datum in a system for the additive manufacturing of components by layered solidification of a construction material with an energy beam, a beam deflecting device, a processing plane and a layer applicator, including a beam barrier, a beam sampling module and a measuring device, - wherein:
the beam barrier (slow shutter 211) and the beam sampling module (calibration module 210) are movable,
Paragraph 142 teaches that the motor driven mirror slow shutter 211 may be moved. Paragraph 57 teaches that the position of chuck 18 may be moved by control module 12. Chuck mounted power meter 213 and chuck mounter PSD 214 are both connected to the chuck and are also movable.
the beam barrier (slow shutter 211) and the beam sampling module (calibration module 210) can be positioned in the beam path between the beam deflecting device (optical scanning module 110) and at least one selected processing coordinate in the processing plane (interface 24 between substrate 20 and resin 22),
Paragraph 144 teaches when slow shutter 211 is closed, it redirects beam from irradiating resin 22. Thus, slow shutter 211 is in the beam path. Slow shutter 211 is a part of the beam sampling module 210 (Figure 16).
the beam barrier (slow shutter 211) and the beam sampling module (calibration module 210) are spaced from the processing plane (interface 24 between substrate 20 and resin 22) in each possible positioning,
Paragraph 143 teaches that slow shutter 211 placed near end of optical system 11, such as after 
the beam sampling module (calibration module 210) is arranged to direct at least a portion of the beam, which is aligned by the beam deflecting device (optical scanning module 110) in the direction of the selected processing coordinate, to the measuring device (power meter 212), and
Paragraphs 70 and 106 teach that optical scanning module 110 contains subsystems capable of modifying the position of beam 26.
	Paragraphs 109 and 110 teach that the optical scanning module is configured to pivot a collimated beam so as to achieve x-axis and y-axis position of the beam 26.
	Paragraph 144 teaches that slow shutter 211 deflects the entire beam to power meter 212.
	the measuring device (power meter 212) comprises a radiation detector and is configured to determine at least one beam datum.
	Paragraph 144 teaches that power meter 212 measures the power of beam 26.

	
	
	Regarding claim 34, Davoe teaches the device according to claim 33, wherein
	the beam sampling module (calibration module 210) can be placed in a position corresponding to the selected processing coordinate and the corresponding position in at least one of the coordinate axes x or y that span the processing plane matches the selected machining coordinate (Paragraph 150).
Paragraph 147 teaches the system calibration module 210 contains modules mounted on chuck 18 to calibrate the position of focal point 28 and beam 26. Paragraph 150 teaches that the PSD 214, which is part of calibration module 210, detects the position of beam 26 and outputs a location signal 
For the PSD 214 to receive the beam 26, at least a portion of the PSD 214’s corresponding position must be equal to the x and y coordinate of the selected processing coordinate.

	Regarding claim 35, Davoe teaches the device according to claim 33, wherein:
	the beam sampling module (calibration module 210) is coupled to a path length measuring device (control module 215) for detecting a position of the beam sampling module (calibration module 210) in at least one of the coordinate axes x or y (Paragraph 150).
	Paragraph 150 teaches that if there is a calibration error between the detected position of PSD 214 and PSD 62, control module 215 may correct it by updating the coordinate values of PSD 62 to match those of PSD 214. In other words, the position of PSD 214 is detected and updated if there is a calibration error.

	Regarding claim 38, Davoe teaches the device according to claim 33, wherein:
	the beam sampling module (calibration module 210) comprises the measuring device (power meter 212) and the measuring device (power meter 212) is positionable together with the beam sampling module (calibration module 210).
	Figure 16 shows that power meter 212 is a part of calibration module 210. Furthermore, paragraph 144 teaches that slow shutter 211 (which is also part of calibration module 210) defects beam 26 to power meter 212. This means the measuring device is positioned with together with the calibration module 210 as to receive the beam 26.

	Regarding claim 39, Devoe teaches the device according to claim 33, wherein:
the measuring device (power meter 212) is placed outside a processing space (image plane 14) defined by the possible beam paths between the beam deflecting device (optical scanning module 110) and the processing plane (interface 24 of substrate 20 and resin 22).
	Paragraph 144 teaches that slow shutter deflects the beam from irradiating the resin and away from the processing space. Because slow shutter 211 deflects the beam from its intended location of the processing space, the measuring device 212 would be placed outside of the intended location of the processing space.

	Regarding claim 40, Devoe teaches the device according to claim 33, wherein:
the beam sampling module (calibration module 210) comprises at least one beam guiding element or at least one deflecting mirror (slow shutter 211) with an at least partially reflecting surface (Paragraph 142; deflecting mirror with an at least partially reflecting surface).
See claim interpretation above on “or”.
Paragraph 143 teaches that slow shutter 211 includes a motor-driven mirror. Mirrors are well known in the art to be at least partially reflecting surfaces.

Regarding claim 42, Devoe teaches the device according to claims 33, wherein:
a part of the beam-sampling module (calibration module 210) is designed as a beam barrier (slow shutter 211) at the same time (Figure 16; Paragraph 142).
Figure 16 shows that slow shutter 211 is a part of calibration module 210.

Regarding claim 44, Devoe teaches the device according to claims 33, wherein:
the measuring device is configured to determine one or more of the following parameters: beam power (Paragraph 144; power meter 212 measures beam power), beam energy, beam intensity, beam diameter, beam position on the processing plane, deviation of the beam position from the selected coordinate, axial focus position, axial focus position deviation from the processing plane, beam deflection speed.
See claim interpretation above for “one or more of”.
Power meter 212 measures the power of beam 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over DAVOE (WO 2009108543 A2), in view of Batchelder (US 20170271843 A1).
	Regarding claim 25, Davoe teaches the method according to claim 23, wherein:
	Each of the power calibration routines are repeated between manufacture of articles (Paragraph 151). 
	Davoe fails to teach:
	the procedure steps a) to f) are carried out substantially during the application of a layer of the construction material.
	Batchelder teaches an additive manufacturing system with a laser assembly, wherein:
	The system 10 incorporates one or more electrostatic applicators (each one mounted on the leading and tailing ends of the laser assembly) that perform the application of a layer of construction material. The controller assembly 26 may command electrostatic applicators to electrostatically deposit 
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Davoe to incorporate the teachings of Batchelder and use the electrostatic applicators to perform the application of a layer of construction material. This would be done as Davoe does not specify how the resin and substrate are placed on the holding system and this method is a known method in the art of doing so.
	The calibration involving power meter 212 as taught by Davoe does not require the involvement of the stage, substrate, or the resin to be present as the slow shutter 211 deflects the beam to the power meter 212 which is not located on the holding system. Thus, one of ordinary skill in the art would have the power calibration routine occur at the same time as the application of a layer of the construction material to save time.

	Regarding claim 27, Davoe teaches the method according to claim 23.
	Davoe fails to teach:
	the positioning of the beam barrier and the positioning of the beam sampling module are coupled to the movement of the layer applicator.
	Batchelder teaches an additive manufacturing system with a laser assembly, wherein:
	The system 10 incorporates one or more electrostatic applicators (each one mounted on the leading and tailing ends of the laser assembly) that perform the application of a layer of construction material. The controller assembly 26 may command electrostatic applicators to electrostatically deposit the powders to form powder films after (and/or before) laser assembly 12 traverses across platform 20 (Paragraph 185). 
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of 
	Since both the slow shutter and the power meter are part of the optical system, to which the electrostatic applicators are mounted, the positioning of the beam barrier and the positioning of the beam sampling module would be coupled to the movement of the layer applicator.
	
	Regarding claim 43, Davoe teaches the method according to claim 33.
Davoe fails to teach:
	the beam barrier and the beam sampling module are coupled to the layer applicator.
	Batchelder teaches an additive manufacturing system with a laser assembly, wherein:
	The system 10 incorporates one or more electrostatic applicators (each one mounted on the leading and tailing ends of the laser assembly) that perform the application of a layer of construction material. The controller assembly 26 may command electrostatic applicators to electrostatically deposit the powders to form powder films after (and/or before) laser assembly 12 traverses across platform 20 (Paragraph 185). 
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Davoe to incorporate the teachings of Batchelder and mount electrostatic applicators to the leading and tail end of the laser assembly. This would be done as Davoe does not specify how the resin and substrate are placed on the holding system 15 and this method is a known method in the art of doing so.
	Since both the slow shutter and the power meter are part of the optical system, to which the electrostatic applicators are mounted, the positioning of the beam barrier and the positioning of the .

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over DAVOE (WO 2009108543 A2), in view of SIEBEN (US 20140150953 A1).
	Regarding claim 36, Davoe teaches the method according to claim 33, wherein:
	the measuring device (power meter 212) is arranged behind an output coupling mirror, which is arranged in the beam guide of the energy beam to the beam deflecting device for uncoupling radiation (Paragraph 143; slow shutter 211 may include a motor-driven mirror)
Paragraph 143 teaches that slow shutter 211 placed near end of optical system 11, such as after optical scanning module 110 and thus between the optical scanning module 110 and the interface 24 between substrate 20 and resin 22.
Davoe fails to teach:
	the measuring device is arranged behind an output coupling mirror, which is arranged in the beam guide of the energy beam to the beam deflecting device for uncoupling radiation which is reflected back into the beam deflecting device by the beam sampling module.
	Sieben teaches a device and a method for carrying out and monitoring a laser processing, wherein:
	A laser beam travels through and then back through a focusing optical system 11 after being reflected on an interface to be measured photo detector 18 (Figure 1).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Davoe to incorporate the teachings of Sieben and have the mirror of the slow shutter reflect the beam back into the objective lens of the optical scanning module before having a beam splitter redirect the reflected beam to the power unit. This is another method of redirecting the laser beam to the detector and one of ordinary skill in the art would be capable of .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over DAVOE (WO 2009108543 A2), in view of SIEBEN (US 20140150953 A1) and in further view of Zanoni (US 4074937 A).
Regarding claim 37, Davoe as modified teaches the method according to claim 36.
Davoe fails to teach:
the beam sampling module comprises at least one beam guiding element having a segment of a partially reflecting spherical surface and wherein a center of curvature of the spherical surface is positionable at the selected processing coordinate or at a point corresponding to the selected processing coordinate.
	Zanoni teaches an optical measuring machine whose lens system has a built in reference surface, wherein:
	Said reference surface (reference surface 24) is partially reflective and spherical (Figure 2; Column 3 Lines 13-18).
	Davoe and Zaoni are both considered analogous as both use laser for the purpose of gathering data. It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Davoe to incorporate the teachings of Zanoni and substitute the mirror of the slow shutter with the reference surface and lens system 26 as taught by Zaoni, for the purpose of measuring the distance between reference surface and the substrate and/or holding station. This would be done as said measured distance is useful in determining how to adjust the focusing optics to adjust the focus of the beams which influences the intensity of the beam on the resin. Paragraph 64 of Davoe teaches that the focusing optics may increase or decrease the intensity of the beam to achieve the desired beam intensity. Paragraph 108 of Davoe further teaches that the focal spot of the beam should be focused tightly on the layer of resin to achieve a threshold intensity to initiate cure of the 
	The center of the spherical surface would be positionable corresponding with the selected processing coordinate so that the reflected portion of the beam would be capable of being reflected back through the focusing optical system to the detecting unit.
	
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over DAVOE (WO 2009108543 A2), in view of UENO (US 20030173714 A1).
	Regarding claim 41, Davoe teaches the method according to claim 33, wherein:
	The beam sampling module is movable by means of a linear guide
	Paragraph 55 teaches that chuck 18 is moved along a linear guide. Chuck mounted power meter 213 and chuck mounted PSD 214 are mounted on the chuck 18 (Paragraph 147). 
	Show shutter 211 consists of a motor-driven mirror. 
	Davoe fails to teach:
the beam barrier and the beam sampling module are movable by means of a linear guide, which is aligned parallel to the processing plane, from a parking position outside the beam paths to at least one position in the beam path between the beam deflecting device and at least one selected processing coordinate in the processing plane.
Ueno teaches an optical three-dimensional modeling method and apparatus, wherein:
Planar drawing masks are moved in a parallel state with respect to the surface of the resin composition by means of a linear motor which acts as both a guide and a drive (Paragraph 57).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Davoe to incorporate the teachings of Ueno and use a linear motor, which acts as the linear guide for the slow shutter, as the motor for opening and closing the 
The linear guide would park the beam barrier outside of the beam path to allow the beam barrier to open and close as before.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SUGIMOTO (US 20160193623 A1)
Fadel (US 6967779 B2)
Watanabe (US 6169758 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/F.J.W./               Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761